DETAILED ACTION
Claim Rejoinder
Claims 1-8, 21-28 and 30-33 are allowable. 
Claims 21-28 and 30-32, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between combination and sub-combination, as set forth in the Office action mailed on 13 March 2017, is hereby withdrawn and claims 21-28 and 30-32 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
	The amendment to the Specification filed on 21 September 2021 is accepted.

Drawings
The replacement drawings filed on 21 September 2021 are accepted.

Information Disclosure Statement
	The Information Disclosure Statement filed on 3 March 2015 had been previously considered by the Examiner. However, upon further review it was noted that sheet number 6 was missing the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ken Cheney  on 30 November 2021.
The application has been amended as follows: 
Please amend claims 1-8, 21-28 and 30-33 as follows:
Claim 1. A vital-signs patch for a patient monitoring system, the patch comprising: 
a patch housing configured for wearing by a patient, the patch housing containing: 
at least one sensor configured to obtain related to 
a transmitter configured to transmit signals to a remote device; 
a receiver configured to receive signals from the remote device; 
a memory configured to store executable instructions and data records; and 
a processor operably connected to the sensor, the transmitter, the receiver, and the memory, and configured to execute the instructions;
 wherein the processor is configured to periodically obtain, from the at least one sensor, the physiological measurements physiological measurements,physiological measurements and a time of an occurrence of each peak of the two successive peaks  physiological measurements based on a time interval between a first peak and a second peak of the determined two successive peaks, and convert the physiological measurements, ,and, the determined rate of the physiological measurements to data records by storing, in the memory, the physiological measurements, the time of the first peak, the time of the second peak and the determined rate in a defined data structure; and 
wherein the processor is further configured to receive one or more signals associated with an upload command from the remote device via the receiver and, in response to the receipt of the one or more signals: 
retrieve at least a portion of the data records a
cause the transmitter to transmit the retrieved portion of the data records 
Claim 2.  The vital-signs patch of claim 1, wherein the physiological measurements of vital-signs comprising
Claim 3. The vital-signs patch of claim 2, wherein the sensor comprises one or more electrodes.
Claim 4. The vital-signs patch of claim 1, wherein the data records are 
Claim 5. The vital-signs patch of claim 1, wherein the processor is configured to store the data records as successive data records.
Claim 6. The vital-signs patch of claim 5, wherein the processor is configured to retain each data record in the memory until a signal indicating a successful transmission of the retrieved portion of the data records is received from the remote device , whereupon the processor is configured to erase the data records.
Claim 7. The vital-signs patch of claim 5, wherein the processor is further configured to store a predetermined number of the data records in sequential locations in a circular buffer within the memory.
Claim 8. The vital-signs patch of claim 7, wherein the processor, when the circular buffer becomes full, is further configured to create a lost-data record that comprises information regarding the last recently stored data record, store the lost-data record in an array separate from the circular buffer, and then overwrite the last recently stored data record with a new data record.
Claim 21. A vital-signs patch for a patient monitoring system, the patch comprising: 
a patch housing configured for wearing by a patient, the patch housing containing: 
at least one sensor configured to obtain physiological measurements 
a transmitter configured to transmit signals to a remote device; 
a receiver configured to receive signals from the remote device; 
a memory configured to store executable instructions and data records; and 
a processor operably connected to the sensor, the transmitter, the receiver, and the memory, and configured to execute the instructions;
 wherein the processor is configured to periodically obtain, from the at least one sensor, the physiological measurements physiological measurements,physiological measurements and a time of an occurrence of each peak of the two successive peaks  physiological measurements based on a time interval between a first peak and a second peak of the determined two successive peaks, and convert the physiological measurements, ,and, the determined rate of thephysiological measurements to data records by storing, in the memory, the physiological measurements, the time of the first peak, the time of the second peak and the determined rate in a defined data structure; 

wherein the processor is further configured to receive one or more signals associated with an upload command from the remote device via the receiver and, in response to the receipt of the one or more signals: 
retrieve at least a portion of the data records afrom the memory, and DB2/ 41455198.1-6-Application No.: 14/458,147 
cause the transmitter to transmit the retrieved portion of the data records ; and  
wherein the retrieved portion of data records is received at the remote device as a structured data packet, wherein the data packet comprises a data packet identification value and a data integrity value, and wherein the processor is further configured to use the data packet identification value to verify that the data packet is not a duplicate of a previously received data packet.
Claim 22.  The vital-signs patch of claim 21, wherein the physiological measurements of vital-signs comprising
Claim 23. The vital-signs patch of claim 22, wherein the sensor comprises one or more electrodes.
Claim 24. The vital-signs patch of claim 21, wherein the processor is configured to store the data records from the physiological measurements as successive data records.
Claim 25. The vital-signs patch of claim 24, wherein the processor is configured to retain each data record in the memory until a signal indicating a successful transmission of the retrieved portion of the data records is received from the remote device, whereupon the processor is configured to erase the data records.
Claim 26. The vital-signs patch of claim 24, wherein the processor is configured to store a predetermined number of the data records in sequential location in a circular buffer within the memory. 
Claim 27. The vital-signs patch of claim 26, wherein the processor, when the circular buffer becomes full, is further configured to create a lost-data record that comprises information regarding the last recently stored data record, store the lost-data record in an array separate from the circular buffer, and then overwrite the last recently stored data record with a new data record.
Claim 28. A vital-signs patch for a patient monitoring system, the patch comprising: 
a patch housing configured for wearing by a patient, the patch housing containing: 
at least one sensor configured to obtain 
a transmitter configured to transmit signals to a remote device; 
a receiver configured to receive signals from the remote device; 

a processor operably connected to the sensor, the transmitter, the receiver, and the memory, and configured to execute the instructions;
 wherein the processor is configured to periodically obtain, from the at least one sensor, the physiological measurements physiological measurements,physiological measurements and a time of an occurrence of each peak of the two successive peaks  physiological measurements based on a time interval between a first peak and a second peak of the determined two successive peaks, and convert the physiological measurements, ,and, the determined rate of the physiological measurements to data records by storing, in the memory, the physiological measurements, the time of the first peak, the time of the second peak and the determined rate in a defined data structure; 
wherein the processor is configured to store the data records;
wherein the processor is configured to retain each data record of the data records in memory until a signal indicating a successful transmission of a data record is received from the remote device, whereupon the processor is configured to erase the data record; and
wherein the processor is further configured to receive one or more signals associated with an upload command from the remote device via the receiver and, in response to the receipt of the one or more signals: 
retrieve at least a portion of the data records a

Claim 30. The vital-signs patch of claim 28, wherein the data records are 
Claim 31. The vital-signs patch of claim 28, wherein the processor is further configured to store a predetermined number of the data records in sequential locations in a circular buffer within the memory.
Claim 32. The vital-signs patch of claim 31 wherein the processor, when the circular buffer becomes full, is further configured to create a lost-data record that comprises information regarding the last recently stored data record, store the lost-data record in an array separate from the circular buffer, and then overwrite the last recently stored data record with a new data record.
Claim 33. A sensor patch, comprising: 
a sensor configured to obtain at least one physiological measurement; 
a receiver and a transmitter; 
a processor configured to obtain the at least one physiological measurement, wherein the at least one physiological measurement includes a respiration measurement; and 
a memory, 
wherein the processor is configured to: 
periodically obtain, from the sensor, a plurality of physiological measurements and a time the plurality of physiological measurements were obtained by the sensor 
record, in the memory,

determine a rate of respiration based on a time interval between a first peak and a second peak of the determined two successive peaks; 
DB2/ 41455198.1- 11 -Application No.: 14/458,147 store, in the memory,  the physiological measurements, a time of the first peak, and, the determined rate of respiration in a defined data structure;
 listen, using the receiver, for an upload command from a remote bridge device; and 
upon receiving the upload command, retrieve
wherein the sensor, the receiver and the transmitter, the processor[[,]] and the memory are substantially enclosed in a housing configured to be applied to a living body.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 1-8, 21-28 and 30-33 are free of art under 35 USC 102 and 103 because the prior art in the field of ambulatory physiological monitoring does not teach or fairly suggests a vital-signs patch comprising at least a sensor and a processor, wherein said processor is configured to process physiological measurements obtained by the sensor, determine a rate of the physiological measurements based on a time interval between two successive peaks in the physiological measurements and convert the physiological measurements, a time of the first peak, a time of the second peak and the determined rate of the physiological measurements to data records by storing, in the memory, the physiological measurements, the time of the first peak, the time of the second peak and the determined rate in a defined data structure (as in claims 1, 21 and 28) and DB2/ 41455198.1- 11 -Application No.: 14/458,147configured to store, in the memory, a record including the physiological measurements, a time of the first peak, a time of the second peak and, the determined rate of respiration in a defined data structure (as in claim 33). The available art in the field of ambulatory physiological monitoring teaches at the most, the storage of full-disclosure sensor data and the transmission of said data alone or, in combination, with a medical interpretation. There is no teaching, in the prior art, for vital-sign patches configured to store physiological measurements, the time of at least two successive peaks in the measurements and, a determined rate of a physiological measurements in a defined data structure.
The prior art does not teach or fairly suggests a vital-sign patch comprising a processor which is configured to receive an upload command form a remote device and, in response, retrieve a portion of the data records and, transmit the retrieved portion of the data records to the remote device (as in claim 1, 21 and 28). The available art in the field of ambulatory monitoring teaches, at the most, ambulatory monitoring devices configured to transmit either unprocessed full-disclosure sensor data acquired from a sensor device and/or, transmit a value of a vital-sign calculated from the sensor data by a processor, and/or transmit the onset of a physiological related event determined from the processed sensor data. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/M.A/              Examiner, Art Unit 1631     

/Lori A. Clow/               Primary Examiner, Art Unit 1631